              Case E-FILED
                   4:20-cv-00157-RGE-CFB       Document 1-1
                           2020 APR 18 3:19 PM JEFFERSON      Filed
                                                         - CLERK  OF05/18/20  Page 1 of 5
                                                                     DISTRICT COURT




                     IOWA DISTRICT COURT FOR ____________________
                                                  JEFFERSON       COUNTY


  ___________________________________,
  CHEYENNE SAULMON
  Plaintiff(s)                                            CASE NO. _______________________

  vs.
                                                                    ORIGINAL NOTICE
  QPS EMPLOYMENT GROUP, INC.
  ___________________________________,
  Defendant(s)


 TO THE ABOVE-NAMED DEFENDANT(S):

          You are notified that a petition has been filed in the office of the clerk of this court naming you
 as the defendant(s) in this action. A copy of the petition (and any documents filed with it) is attached
 to this notice. The name(s)                __ of the attorney(s)
                            _ and address(es)                                               ___ ___________
                                                                _ for the plaintiff(s) (is) (are) W. Tyler
  Logan, 1229 Grand Ave., Keokuk, Iowa 52632
 __________________________________________________________________________________.
                 __ phone number(s)
 The attorney’s(s’)                          ___ ______________________________
                                     _ (is) (are)             319-795-9079                                  _
                                                                                           facsimile number(s)
                                319-524-8643
 __________________________________________________________.
          You are further notified that the above case has been filed in a county that utilizes electronic
 filing. Unless, within 20 days after service of this original notice upon you, you serve, and within a
 reasonable time thereafter file a motion or answer, in the Iowa District Court for
        Jefferson
 _________________County,                                           Fairfield
                                 at the courthouse in _______________________,             Iowa, judgment by
 default will be rendered against you for the relief demanded in the petition. Please see Iowa Court
 Rules Chapter 16 for information on electronic filing and Iowa Court Rules Chapter 16, division VI
 regarding the protection of personal information in court filings.
          If you require the assistance of auxiliary aids or services to participate in court because of a
 disability, immediately call your district ADA coordinator at _________________________.
                                                                              (641) 684-6502           (If you
 are hearing impaired, call Relay Iowa TTY at 1-800-735-2942)




 IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE TO PROTECT YOUR INTERESTS.

© The Iowa State Bar Association 2020                                    Form No. 301, Original Notice for Personal Service
IowaDocs®                                                                                            Revised January 2016
   Case E-FILED
        4:20-cv-00157-RGE-CFB       Document 1-1
                2020 APR 20 3:12 PM JEFFERSON      Filed
                                              - CLERK  OF05/18/20  Page 2 of 5
                                                          DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LALA004400
                                                                             County     Jefferson
Case Title    SAULMON, CHEYENNE VS QPS EMPLOYMENT GROUP

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (641) 684-6502 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   04/20/2020 03:12:26 PM




District Clerk of Jefferson                  County

/s/ Jennifer Nelson
(Page 1   of   2)

                Case 4:20-cv-00157-RGE-CFB Document 1-1 Filed 05/18/20 Page 3 of 5
(Page 2   of   2)

                Case 4:20-cv-00157-RGE-CFB Document 1-1 Filed 05/18/20 Page 4 of 5
Case E-FILED
     4:20-cv-00157-RGE-CFB       Document 1-1
             2020 APR 29 8:10 AM JEFFERSON      Filed
                                           - CLERK  OF05/18/20  Page 5 of 5
                                                       DISTRICT COURT
